Appellant complains because our original opinion did not discuss his assignment of error based upon the failure of the trial court to quash the indictment because it omitted the charge that the transportation of the liquor was for the "purpose of sale." The disposition of the question raised by the refusal of special charges upon the same issue in effect disposed of the matter adversely to appellant's contention. However, the point has been passed upon directly in Ex parte Mitchum, 90 Tex. Crim. 62, 236 S.W. Rep., 936; Stringer v. State, 92 Tex. Crim. 46; Crowley v. State, 92 Tex.Crim. Rep.. We regard the matter as analogous to our statute which denounces the carrying of arms "on or about the person." Whenever an indictment so alleges an offense is charged, but if accused can show that he comes within one of the exceptions his defense is complete. We do not agree to the proposition contended for, that the indictment must allege that the transportation was for the purpose of sale. Our reasons appear in the opinion found in the cases cited,supra. See also, Copeland v. State, (No. 6994, this day decided.)
The motion for rehearing is overruled.
Overruled.